Per Curiam

En Banc-.
The judgment of this court determining the respective questions presented in each of the above causes could not affect the rights of either of the parties thereto at this time, for the reason that the subject matter of controversy in each has long since ceased to exist. An aetual controversy is an essential requisite to appellate jurisdiction. It is not within the province of an appellate court to decide abstract or hypothetical questions, disconnected from the granting of actual relief, or from the determination of which no practical result can follow. City and County of Denver v. Brown, 47 Colo. 513; Agricultural Ditch Co. v. Rollins, 42 Colo. 267; Northern Colorado Co. v. Pouppirt, 47 Colo. 490; People v. Hall, 45 Colo. 303. Each of the cases fall within this rule, and they are theerfore dismissed.
In causes Nos. 7780 and 7781 the costs in this court and the District Court are taxed to defendants in error.